Exhibit 10.1

EXECUTION VERSION

$300,000,000 AGGREGATE PRINCIPAL AMOUNT

Alliance Data Systems Corporation

4.75% CONVERTIBLE SENIOR NOTES

DUE 2014

Purchase Agreement

dated May 27, 2009



--------------------------------------------------------------------------------

Purchase Agreement

May 27, 2009

MERRILL LYNCH, PIERCE, FENNER & SMITH

   INCORPORATED

One Bryant Park

New York, New York 10036

J.P. MORGAN SECURITIES INC.

383 Madison Avenue, 4th Floor

New York, New York 10179

BARCLAYS CAPITAL INC.

745 Seventh Avenue

New York, New York 10019

as Representatives of the several Initial Purchasers

Ladies and Gentlemen:

Alliance Data Systems Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to the several purchasers named in Schedule A (the
“Initial Purchasers”) $300,000,000 in aggregate principal amount of its 4.75%
Convertible Senior Notes due 2014 (the “Firm Notes”). In addition, the Company
has granted to the Initial Purchasers an option to purchase up to an additional
$45,000,000 in aggregate principal amount of its 4.75% Convertible Senior Notes
due 2014 (the “Optional Notes” and, together with the Firm Notes, the “Notes”),
as provided in Section 2. Merrill Lynch, Pierce, Fenner & Smith Incorporated,
J.P. Morgan Securities Inc. and Barclays Capital Inc. agreed to act as
representatives of the several Initial Purchasers (in such capacity, the
“Representatives”) in connection with the offering and sale of the Notes. To the
extent that there are no additional Initial Purchasers listed on Schedule A
other than you, the terms Representatives and Initial Purchasers as used herein
shall mean you, as Initial Purchasers.

The Notes will be convertible on the terms, and subject to the conditions, set
forth therein and in the indenture (the “Indenture”) to be entered into between
the Company and The Bank of New York Mellon Trust Company, National Association,
as trustee (the “Trustee”), on the Closing Date (as defined herein). As used
herein, “Conversion Shares” means the fully paid, non-assessable shares of
common stock, par value $0.01 per share, of the Company (the “Common Stock”) to
be received by the holders of the Notes upon conversion of the Notes pursuant to
the terms of the Notes and the Indenture. The Notes will be convertible
initially at a conversion rate of 21.0235 shares per $1,000 principal amount of
the Notes, on the terms, and subject to the conditions, set forth in the Notes
and the Indenture.

The Notes will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder (the “Securities Act”), in reliance upon an exemption therefrom.



--------------------------------------------------------------------------------

In connection with the offering of the Notes, the Company is entering into
convertible note hedge and warrant transactions with one or more of the Initial
Purchasers or affiliates thereof pursuant to confirmation letters, dated the
date hereof, to the form of the ISDA 2002 Master Agreement (the “Hedge and
Warrant Documentation”) and a prepaid forward agreement with one or more of the
Initial Purchasers or their respective affiliates, dated the date hereof, to the
form of the ISDA 2002 Master Agreement (the “Prepaid Forward Agreement”). This
Agreement, the Indenture, the Notes, the Hedge and Warrant Documentation and the
Prepaid Forward Agreement are referred to herein collectively as the “Operative
Documents.”

The Company understands that the Initial Purchasers propose to make an offering
of the Notes on the terms and in the manner set forth herein and in the
Disclosure Package (as defined below), including the Preliminary Offering
Memorandum (as defined below), and the Final Offering Memorandum (as defined
below) and agrees that the Initial Purchasers may resell, subject to the
conditions set forth herein, all or a portion of the Notes to purchasers (the
“Subsequent Purchasers”) at any time after the date of this Agreement.

The Company has prepared an offering memorandum, dated the date hereof, setting
forth information concerning the Company, the Notes and the Common Stock, in
form and substance reasonably satisfactory to the Initial Purchasers. As used in
this Agreement, “Offering Memorandum” means, collectively, the Preliminary
Offering Memorandum dated May 26, 2009 (the “Preliminary Offering Memorandum”)
and the offering memorandum dated the date hereof (the “Final Offering
Memorandum”), each as then amended or supplemented by the Company. As used
herein, each of the terms “Disclosure Package,” “Offering Memorandum,”
“Preliminary Offering Memorandum” and “Final Offering Memorandum” shall include
in each case the documents incorporated or deemed to be incorporated by
reference therein.

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

Section 1. Representations, Warranties and Covenants of the Company.

The Company hereby represents and warrants to, and covenants with, each Initial
Purchaser as follows:

(a) No Registration. Assuming the accuracy of the representations and warranties
of the Initial Purchasers contained in Section 6 and their compliance with the
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Notes to the Initial Purchasers, the offer, resale and
delivery of the Notes by the Initial Purchasers and the conversion of the Notes
into Conversion Shares, in each case in the manner contemplated by this
Agreement, the Indenture, the Disclosure Package and the Offering Memorandum, to
register the Notes or the Conversion Shares under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”).

(b) No Integration. None of the Company or any of its subsidiaries has, directly
or through any agent, sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any “security” (as defined in the Securities
Act) that is or will be integrated with the sale of the Notes or the Conversion
Shares in a manner that would require registration under the Securities Act of
the Notes or the Conversion Shares.

 

2



--------------------------------------------------------------------------------

(c) Rule 144A. No securities of the same class (within the meaning of Rule
144A(d)(3) under the Securities Act) as the Notes are listed on any national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) or quoted on an automated inter-dealer
quotation system.

(d) Exclusive Agreement. The Company has not paid or agreed to pay to any person
any compensation for soliciting another person to purchase any Notes (except as
contemplated in this Agreement).

(e) Offering Memoranda. The Company hereby confirms that it has authorized the
use of the Disclosure Package, including the Preliminary Offering Memorandum,
and the Final Offering Memorandum in connection with the offer and sale of the
Notes by the Initial Purchasers. Each document, if any, filed or to be filed
pursuant to the Exchange Act and incorporated by reference in the Disclosure
Package or the Final Offering Memorandum complied when it was filed, or will
comply when it is filed, as the case may be, in all material respects with the
Exchange Act and the rules and regulations of the Commission thereunder. The
Preliminary Offering Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. At the date of this Agreement, the Closing Date
and on any Subsequent Closing Date, the Final Offering Memorandum did not and
will not (and any amendment or supplement thereto, at the date thereof, at the
Closing Date and on any Subsequent Closing Date, will not) contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that the Company makes no
representation or warranty as to information contained in or omitted from the
Preliminary Offering Memorandum or the Final Offering Memorandum in reliance
upon and in conformity with written information furnished to the Company by any
Initial Purchaser through the Representatives expressly for use therein, it
being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the information described as such in Section 8
hereof.

(f) Disclosure Package. The term “Disclosure Package” shall mean (i) the
Preliminary Offering Memorandum, as amended or supplemented at the Applicable
Time, (ii) the Final Term Sheet (as defined herein) and (iii) any other writings
that the parties expressly agree in writing to treat as part of the Disclosure
Package (“Issuer Written Information”) (for the avoidance of doubt, no writings
have been agreed to be Issuer Written Information as of the Applicable Time). As
of 10:00 p.m., New York City time, on the date of execution and delivery of this
Agreement (the “Applicable Time”), the Disclosure Package did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding sentence does not apply to
statements in or omissions from the Disclosure Package based upon and in
conformity with written information furnished to the Company by any Initial
Purchaser through the Representatives expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in Section 8 hereof.

(g) Statements in Offering Memorandum. The statements in the Disclosure Package
and the Final Offering Memorandum under the headings: “Description of Notes”;
“Purchase of Convertible Note Hedge and Sale of Warrants”; “Prepaid Forward
Agreement”; “Certain U.S. Federal Tax Considerations”; “Risk Factors—If we are
unable to securitize our credit card receivables due to changes in the market,
the unavailability of credit enhancements, an early

 

3



--------------------------------------------------------------------------------

amortization event or for other reasons, we would not be able to fund new credit
card receivables, which would have a negative impact on our operations and
earnings”; “Risk Factors—Legislation relating to consumer privacy may affect our
ability to collect data that we use in providing our loyalty and marketing
services, which, among other things, could negatively affect our ability to
satisfy our clients’ needs”; “Risk Factors—Current and proposed regulation and
legislation relating to our retail credit services could limit our business
activities, product offerings and fees charged”; “Risk Factors—Our bank
subsidiaries are subject to extensive federal regulation that may require us to
make capital contributions to them, and that may restrict the ability of these
subsidiaries to make cash available to us”; “Risk Factors—If our bank
subsidiaries fail to meet certain criteria, we may become subject to regulation
under the Bank Holding Company Act, which would force us to cease all of our
non-banking activities and thus cause a drastic reduction in our profits and
revenue”; “Risk Factors—If our industrial bank fails to meet the requirements of
the FDIC or State of Utah, we may be subject to termination of our industrial
bank”; “Risk Factors—Anti-takeover provisions in our organizational documents,
Delaware law and the fundamental change purchase rights of our convertible
senior notes and the notes offered hereby may discourage or prevent a change of
control, even if an acquisition would be beneficial to our stockholders, which
could affect our stock price adversely and prevent or delay change of control
transactions or attempts by our stockholders to replace or remove our current
management”; and in the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2008 under the heading “Legal Proceedings”; and in the
Company’s Quarterly Report on Form 10-Q for the quarterly period ending
March 31, 2009 under the headings: “Notes to Unaudited Condensed Consolidated
Financial Statements—Securitization of Credit Card Receivables”; “Notes to
Unaudited Condensed Consolidated Financial Statements—Debt”; “Notes to Unaudited
Condensed Consolidated Financial Statements—Stockholders’ Equity”; “Management’s
Discussion and Analysis of Financial Condition and Results of
Operation—Liquidity and Capital Resources”; and “Legal Proceedings” incorporated
in the Disclosure Package and the Final Offering Memorandum by reference insofar
as such statements summarize legal matters, agreements, documents or proceedings
discussed therein, are accurate and fair summaries of such legal matters,
agreements, documents or proceedings.

(h) Offering Materials Furnished to Initial Purchasers. The Company has
delivered to the Representatives copies of the materials contained in the
Disclosure Package and the Final Offering Memorandum, each as amended or
supplemented, in such quantities and at such places as the Representatives have
reasonably requested for each of the Initial Purchasers.

(i) Authorization of the Purchase Agreement. This Agreement has been duly
authorized, executed and delivered by the Company.

(j) Authorization of the Indenture. The Indenture has been duly authorized by
the Company; on the Closing Date, the Indenture will have been duly executed and
delivered by the Company and, assuming due authorization, execution and delivery
thereof by the Trustee, will constitute a legally valid and binding agreement of
the Company enforceable against the Company in accordance with its terms, except
as enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws relating
to or affecting the rights and remedies of creditors or by general equitable
principles (whether considered in a proceeding in equity or at law); and on the
Closing Date, the Indenture will conform in all material respects to the
description thereof contained in the Disclosure Package and the Final Offering
Memorandum.

(k) Authorization of the Notes. The Notes have been duly authorized by the
Company; when the Notes are executed, authenticated and issued in accordance
with the terms of the

 

4



--------------------------------------------------------------------------------

Indenture and delivered to and paid for by the Initial Purchasers pursuant to
this Agreement on the respective Closing Date (assuming due authentication of
the Notes by the Trustee), such Notes will constitute legally valid and binding
obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws relating
to or affecting the rights and remedies of creditors or by general equitable
principles (whether considered in a proceeding in equity or at law); and on the
Closing Date, the Notes will conform in all material respects to the description
thereof contained in the Disclosure Package and the Final Offering Memorandum.

(l) Authorization of the Conversion Shares. The Conversion Shares have been duly
authorized and reserved and, when issued upon conversion of the Notes in
accordance with the terms of the Notes and the Indenture, will be validly
issued, fully paid and non-assessable, and the issuance of such shares will not
be subject to any preemptive or similar rights.

(m) Authorization of the Hedge and Warrant Documentation. The Hedge and Warrant
Documentation has been duly authorized, executed and delivered by the Company
and constitute legally valid and binding agreements of the Company enforceable
against the Company in accordance with their terms, except as enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws relating to or affecting
the rights and remedies of creditors or by general equitable principles (whether
considered in a proceeding in equity or at law); and on the Closing Date, the
Hedge and Warrant Documentation will conform in all material respects to the
description thereof contained in the Disclosure Package and the Final Offering
Memorandum.

(n) Authorization of the Prepaid Forward Agreement. The Prepaid Forward
Agreement has been duly authorized, executed and delivered by the Company and
constitutes a legally valid and binding agreement of the Company enforceable
against the Company in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar laws relating to or affecting the rights
and remedies of creditors or by general equitable principles (whether considered
in a proceeding in equity or at law); and on the Closing Date, the Prepaid
Forward Agreement will conform in all material respects to the description
thereof contained in the Disclosure Package and the Final Offering Memorandum.

(o) No Material Adverse Change. Except as otherwise disclosed in the Disclosure
Package and the Final Offering Memorandum (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement), subsequent to the
respective dates as of which information is given in the Disclosure Package:
(i) there has been no material adverse change, or any development that could
reasonably be expected to result in a material adverse change, in the condition,
financial or otherwise, or in the earnings, business, properties, operations or
prospects, whether or not arising from transactions in the ordinary course of
business, of the Company and its subsidiaries, considered as one entity (any
such change is called a “Material Adverse Change”); (ii) the Company and its
subsidiaries, considered as one entity, have not incurred any material liability
or obligation, indirect, direct or contingent, nor entered into any material
transaction or agreement; in each case, other than in the ordinary course of
business; and (iii) there has been no dividend or distribution of any kind
declared, paid or made by the Company or, except for dividends paid to the
Company or other subsidiaries, any of its subsidiaries on any class of their
respective capital stock or repurchase or redemption by the Company or any of
its subsidiaries of any class of their respective capital stock.

 

5



--------------------------------------------------------------------------------

(p) Independent Accountants. Deloitte & Touche LLP, who have expressed their
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) and supporting schedule included
as a part of or incorporated by reference in the Disclosure Package and the
Final Offering Memorandum, are independent registered public accountants with
respect to the Company and its consolidated subsidiaries as required by the
Securities Act and the Exchange Act and the applicable published rules and
regulations thereunder.

(q) Preparation of the Financial Statements. The financial statements and the
supporting schedule included or incorporated by reference in the Disclosure
Package and the Final Offering Memorandum present fairly the consolidated
financial position of the Company and its consolidated subsidiaries as of and at
the dates indicated and the results of their operations and cash flows for the
periods specified. Such financial statements and supporting schedule comply as
to form with the applicable accounting requirements of Regulation S-X and have
been prepared in conformity with generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved, except
as may be expressly stated in the related notes thereto. The financial data set
forth in the Disclosure Package and the Final Offering Memorandum under the
captions “Offering Memorandum Summary—Summary Consolidated Financial and Other
Data,” “Selected Consolidated Financial Data” and “Capitalization” fairly
present the information set forth therein on a basis consistent with that of the
audited financial statements contained in the Disclosure Package and the Final
Offering Memorandum. The Company’s ratios of earnings to fixed charges set forth
in the Disclosure Package and the Final Offering Memorandum have been calculated
in compliance with Item 503(d) of Regulation S-K under the Securities Act.

(r) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries listed on Schedule D (each, a “Subsidiary” and,
collectively, the “Subsidiaries”) has been duly incorporated, formed or
organized and is validly existing as a corporation or a limited liability
company in good standing under the laws of the jurisdiction of its
incorporation, formation or organization and has the requisite corporate or
limited liability company power and authority necessary to own or lease, as the
case may be, and operate its properties and to conduct its business as described
in the Disclosure Package and the Final Offering Memorandum and, in the case of
the Company, to enter into and perform its obligations under this Agreement. The
Company and each of its Subsidiaries is duly qualified as a foreign corporation
or a limited liability company to transact business and is in good standing in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a material adverse effect on
the condition, financial or otherwise, or on the earnings, business, properties,
operations or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company and its subsidiaries, considered as
one entity (a “Material Adverse Effect”). All of the issued and outstanding
shares of capital stock or membership interests of each Subsidiary have been
duly authorized and validly issued, are fully paid and non-assessable and are
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or claim. The Company
does not own or control, directly or indirectly, any corporation, association or
other entity other than (i) the subsidiaries listed in Exhibit 21 to the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2008, (although it no longer owns AD Diamond LLC, a Delaware limited liability
company, and Green Rewards Inc., an Ontario corporation, which are listed in
such exhibit), (ii) LoyaltyOne SBP, Inc., an Ontario corporation and
(iii) LoyaltyOne Participoes Ltda., A Brazilian corporation.

 

6



--------------------------------------------------------------------------------

(s) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Disclosure
Package and the Final Offering Memorandum under the caption “Capitalization”
(other than for subsequent issuances, if any, pursuant to employee benefit plans
described in the Disclosure Package and the Final Offering Memorandum or upon
exercise of outstanding options or warrants described in the Disclosure Package
and the Final Offering Memorandum, as the case may be). The Common Stock
(including the Conversion Shares) conforms in all material respects to the
description thereof contained in the Disclosure Package and the Final Offering
Memorandum. All of the issued and outstanding shares of Common Stock have been
duly authorized and validly issued, are fully paid and non-assessable and have
been issued in compliance with federal and state securities laws. None of the
outstanding shares of Common Stock were issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. There are no authorized or outstanding
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any of its subsidiaries
other than those described in the Disclosure Package and the Final Offering
Memorandum. The description of the Company’s stock option, stock bonus and other
stock plans or arrangements, and the options or other rights granted thereunder,
set forth or incorporated by reference in the Disclosure Package and the Final
Offering Memorandum accurately and fairly presents and summarizes such plans,
arrangements, options and rights.

(t) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries (i) is in
violation or in default or, with the giving of notice or lapse of time, would be
in default (collectively, “in Default”) under its charter or by-laws, (ii) is in
Default under any indenture, mortgage, loan or credit agreement, deed of trust,
note, contract, franchise, lease or other agreement, obligation, condition,
covenant or instrument to which the Company or such subsidiary is a party or by
which it may be bound (including, without limitation, (A) the Note Purchase
Agreement, dated as of May 1, 2006, as amended, by and among Alliance Data
Systems Corporation, ADS Alliance Data Systems, Inc., ADS Foreign Holdings,
Inc., Epsilon Marketing Services, LLC, Epsilon Data Management, LLC, Alliance
Data Foreign Holdings, Inc. and the note purchasers thereunder; (B) the Credit
Agreement, dated as of September 29, 2006, as amended, by and among Alliance
Data Systems Corporation, ADS Alliance Data Systems, Inc., ADS Foreign Holdings,
Inc., Epsilon Marketing Services, LLC, Epsilon Data Management, LLC, Alliance
Data Foreign Holdings, Inc., Bank of Montreal, BMO Capital Markets Financing,
Inc. and the lenders named therein; (C) the Indenture, dated as of July 29,
2008, by and among Alliance Data Systems Corporation and The Bank of New York
Mellon Trust Company, National Association, as trustee; and (D) the Term Loan
Agreement, dated as of May 15, 2009, by and among Alliance Data Systems
Corporation, ADS Alliance Data Systems, Inc., ADS Foreign Holdings, Inc.,
Alliance Data Foreign Holdings, Inc., Epsilon Marketing Services, LLC and
Epsilon Data Management, LLC, Bank of Montreal, SunTrust Bank, Bank of America,
N.A., JPMorgan Chase Bank, N.A., Barclays Bank PLC, Compass Bank, The Huntington
National Bank and Royal Bank of Canada (collectively, the “Existing Debt
Agreements”), or to which any of the property or assets of the Company or any of
its subsidiaries is subject (each, an “Existing Instrument”) or (iii) in
violation of any statute, law, rule, regulation, judgment, order or decree of
any court, regulatory body, administrative agency, governmental body, arbitrator
or other authority having jurisdiction over the Company or such subsidiary or
any of its properties, as applicable, except with respect to clause (ii) and
(iii), for such Defaults as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

The Company’s execution, delivery and performance of the Operative Documents and
consummation of the transactions contemplated thereby, by the Disclosure Package
and by the Final Offering Memorandum (i) have been duly authorized by all
necessary corporate action and will not result in any Default under the charter
or by-laws of the Company or any of its subsidiaries, (ii) will not conflict
with or constitute a breach of, or Default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument and (iii) will not result in any
violation of any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its subsidiaries or any of its or
their properties.

No consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency is
required for the Company’s execution, delivery and performance of the Operative
Documents and consummation of the transactions contemplated thereby, by the
Disclosure Package and by the Final Offering Memorandum, except (A) such as
shall have been obtained or made prior to the Closing Date and (B) as may be
required to be obtained or made under applicable state securities or blue sky
laws and from the Financial Industry Regulatory Authority (“FINRA”).

(u) No Stamp or Transfer Taxes. There are no stamp or other issuance or transfer
taxes or duties or other similar fees or charges under federal law or the laws
of any state, or any political subdivision thereof, or any other U.S. or
non-U.S. governmental authority required to be paid in connection with the
execution and delivery of this Agreement or the issuance or sale by the Company
of the Notes or upon the issuance of Common Stock upon the conversion thereof.

(v) No Material Actions or Proceedings. Except as otherwise disclosed in the
Disclosure Package and the Final Offering Memorandum, there are no legal or
governmental actions, suits or proceedings pending or, to the best of the
Company’s knowledge, threatened (i) against or affecting the Company or any of
its subsidiaries, (ii) which has as the subject thereof any officer or director
of, or property owned or leased by, the Company or any of its subsidiaries or
(iii) relating to environmental or discrimination matters, where in any such
case, (A) there is a reasonable possibility that such action, suit or proceeding
might be determined adversely to the Company or such subsidiary, or any officer
or director of, or property owned or leased by, the Company or any of its
subsidiaries and (B) any such action, suit or proceeding, if so determined
adversely, would reasonably be expected to have a Material Adverse Effect or
adversely affect the consummation of the transactions contemplated by this
Agreement.

(w) Labor Matters. No labor problem or dispute with the employees of the Company
or any of its subsidiaries exists or is threatened or imminent, and the Company
is not aware of any existing, threatened or imminent labor disturbance by the
employees of any of its or its subsidiaries’ principal suppliers, contractors or
customers, that could have a Material Adverse Effect.

(x) Intellectual Property Rights. The Company and its subsidiaries own, possess,
license or have other rights to use, on reasonable terms, all patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of the Company’s business as now conducted
or as proposed in the Disclosure Package and the Final Offering Memorandum to be
conducted. Except as set forth in the Disclosure Package and the Final Offering
Memorandum, (a) no party has been

 

8



--------------------------------------------------------------------------------

granted an exclusive license to use any portion of such Intellectual Property
owned by the Company; (b) there is no material infringement by third parties of
any such Intellectual Property owned by or exclusively licensed to the Company;
(c) there is no pending or threatened action, suit, proceeding or claim by
others challenging the Company’s rights in or to any material Intellectual
Property, and the Company is unaware of any facts that would form a reasonable
basis for any such claim; (d) there is no pending or threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property, and the Company is unaware of any facts that would form a
reasonable basis for any such claim; and (e) there is no pending or threatened
action, suit, proceeding or claim by others that the Company’s business as now
conducted infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others, and the Company is unaware
of any other fact that would form a reasonable basis for any such claim, except
with respect to clauses (a), (b), (c), (d) and (e), for such licenses,
infringements, actions, suits, proceedings or claims as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(y) All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current licenses, certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, as described in the Disclosure
Package and the Final Offering Memorandum, except where the failure to possess
the same would not reasonably be expected to have a Material Adverse Effect, and
neither the Company nor any subsidiary has received any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
license, certificate, authorization or permit which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect.

(z) Title to Properties. The Company and each of its subsidiaries has good and
marketable title to all the properties and assets reflected as owned in the
financial statements referred to in Section 1(q) above or elsewhere in the
Disclosure Package and the Final Offering Memorandum, in each case free and
clear of any security interests, mortgages, liens, encumbrances, equities,
claims and other defects, except such as do not materially interfere with the
use made or proposed to be made of such property by the Company or such
subsidiary or would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The real property, improvements, equipment
and personal property held under lease by the Company or any subsidiary are held
under valid and enforceable leases, with such exceptions as do not materially
interfere with the use made or proposed to be made of such real property,
improvements, equipment or personal property by the Company or such subsidiary
or would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(aa) Tax Law Compliance. The Company and its subsidiaries have filed all
federal, state, local and foreign income and franchise tax returns (other than
filings being contested in good faith or that would not reasonably be expected
to have a Material Adverse Effect) required to be filed through the date hereof
and have paid all taxes (other than those being contested in good faith) due
thereon and, if due and payable, any related or similar assessment, fine or
penalty levied against any of them, except for any taxes, assessments, fines or
penalties as may be being contested in good faith and by appropriate
proceedings. The Company has made appropriate provisions in the financial
statements referred to in Section 1(q) above in respect of all federal, state,
local and foreign income and franchise taxes for all current or prior periods as
to which the tax liability of the Company or any of its subsidiaries has not
been finally determined.

(bb) Company Not an “Investment Company.” The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended, and
the rules

 

9



--------------------------------------------------------------------------------

and regulations promulgated thereunder (the “Investment Company Act”). The
Company is not, and after receipt of payment for the Notes and the application
of the proceeds thereof as contemplated under the caption “Use of Proceeds” in
the Disclosure Package and the Final Offering Memorandum will not be, an
“investment company” within the meaning of the Investment Company Act.

(cc) Compliance with Reporting Requirements. The Company is subject to and in
full compliance with the reporting requirements of Section 13 or Section 15(d)
of the Exchange Act.

(dd) Insurance. The Company and its subsidiaries are insured by recognized,
financially sound and reputable institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed adequate
and customary for their businesses including, but not limited to, policies
covering real and personal property owned or leased by the Company and its
subsidiaries against theft, damage, destruction and acts of vandalism. All
policies of insurance and fidelity or surety bonds insuring the Company or any
of its subsidiaries or their respective businesses, assets, employees, officers
and directors are in full force and effect; the Company and its subsidiaries are
in compliance with the terms of such policies and instruments in all material
respects; and there are no claims by the Company or any of its subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; and neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for. The Company has no reason to believe that it or any subsidiary
will not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not be reasonably expected to have a Material Adverse
Effect.

(ee) No Restriction on Dividends or other Distributions. No subsidiary of the
Company is currently prohibited, directly or indirectly, from paying any
dividends or other distributions to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as described in or contemplated by the
Disclosure Package and the Final Offering Memorandum.

(ff) No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to or that would be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Notes. The Company acknowledges that the Initial Purchasers may engage in
passive market making transactions in the Common Stock in accordance with
Regulation M under the Exchange Act.

(gg) Related Party Transactions. There are no material business relationships or
related-party transactions involving the Company or any subsidiary or any other
person that have not been described in the Disclosure Package or the Final
Offering Memorandum.

(hh) No General Solicitation. None of the Company or any of its affiliates (as
defined in Rule 501(b) of Regulation D under the Securities Act (“Regulation
D”)), has, directly or through an agent, engaged in any form of general
solicitation or general advertising in connection with the offering of the Notes
or the Conversion Shares (as those terms are used in Regulation D) under the
Securities Act or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act; the Company has not entered into any
contractual arrangement with respect to the distribution of the Notes or the
Conversion Shares except for this Agreement, and the Company will not enter into
any such arrangement.

 

10



--------------------------------------------------------------------------------

(ii) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the knowledge of the Company, any director, officer,
agent, employee or affiliate of the Company or any of its subsidiaries is aware
of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the FCPA, including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA and the Company, its
subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

(jj) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

(kk) No Conflict with OFAC Laws. Neither the Company nor any of its subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

(ll) ERISA Compliance. None of the following events has occurred within the
prior six years or exists: (i) a failure to fulfill the obligations, if any,
under the minimum funding standards of Section 302 of the United States Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and the
regulations and published interpretations thereunder with respect to a Plan,
determined without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by the
Company or any of its subsidiaries that would reasonably be expected to have a
Material Adverse Effect; (iii) any breach of any contractual obligation, or any
violation of law or applicable qualification standards, with respect to the
employment or compensation of employees by the Company or any of its
subsidiaries that would reasonably be

 

11



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect. None of the following events has
occurred within the prior six years or is reasonably likely to occur: (i) a
material increase in the aggregate amount of contributions required to be made
to all Plans in the current fiscal year of the Company and its subsidiaries
compared to the amount of such contributions made in the Company and its
subsidiaries’ most recently completed fiscal year; (ii) a material increase in
the Company and its subsidiaries’ “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting Standards
106) compared to the amount of such obligations in the Company and its
subsidiaries’ most recently completed fiscal year; (iii) any event or condition
giving rise to a liability under Title IV of ERISA that would reasonably be
expected to have a Material Adverse Effect; or (iv) the filing of a claim by one
or more employees or former employees of the Company or any of its subsidiaries
related to its or their employment that would reasonably be expected to have a
Material Adverse Effect. For purposes of this paragraph, the term “Plan” means a
plan (within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA
with respect to which the Company or any of its subsidiaries may have any
liability.

(mm) Brokers. There is no broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of any transactions contemplated by this Agreement.

(nn) No Outstanding Loans or Other Indebtedness. There are no outstanding loans,
advances (except for credit card accounts established in the ordinary course of
business and normal advances for business expenses in the ordinary course of
business) or guarantees or indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company or any of the members of any of
their families, except as disclosed in the Disclosure Package and the Final
Offering Memorandum.

(oo) Sarbanes-Oxley Compliance. There is and has been no failure on the part of
the Company and any of the Company’s directors or officers, in their capacities
as such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”), including Section 402 related to loans and Sections 302 and 906 related
to certifications.

(pp) Internal Controls and Procedures. The Company maintains (i) effective
internal control over financial reporting as defined in Rule 13a-15 under the
Exchange Act and (ii) a system of internal accounting controls sufficient to
provide reasonable assurance that (A) transactions are executed in accordance
with management’s general or specific authorizations; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (C) access to assets is permitted only in accordance with
management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(qq) No Material Weakness in Internal Controls. Except as disclosed in the
Disclosure Package and the Final Offering Memorandum, since the end of the
Company’s most recent audited fiscal year, there has been (i) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

12



--------------------------------------------------------------------------------

(rr) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15 of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.

(ss) Banking Regulations. Each of World Financial Network National Bank and
World Financial Capital Bank (collectively, the “Banks”) is a wholly-owned
subsidiary of the Company. No charge, investigation or proceeding for the
termination or revocation of the charter or good standing of either Bank is
pending or, to the best knowledge of the Company, threatened. The deposit
accounts and investment certificates of each Bank are duly and adequately
insured by the Federal Deposit Insurance Corporation (the “FDIC”) to the full
extent of FDIC insurance limits. No charge, investigation or proceeding for the
termination or revocation of World Financial Capital Bank’s FDIC insurance is
pending or, to the best knowledge of the Company, threatened. Neither the
Company nor either Bank is subject to any order of the Federal Reserve Board
(the “Federal Reserve”), the FDIC, the Office of the Comptroller of the Currency
(the “OCC”) or any state or foreign banking departments with jurisdiction over
either Bank or its operations, nor, except as set forth in the Disclosure
Package and the Final Memorandum, is the Company or either Bank subject to any
agreement or consent related to compliance with banking laws and regulations
with, or board resolution adopted at the instigation of, any such regulatory
authorities. Each Bank has conducted and is conducting its business so as to
comply in all material respects with all applicable federal, foreign and state
laws, rules, regulations, decisions, directives and orders of, and agreements
with, the Federal Reserve, the FDIC, the OCC and any state or foreign banking
departments with jurisdiction over such Bank or its operations. No material
charge, investigation or proceeding with respect to, or relating to, either Bank
is pending or, to the best knowledge of the Company, threatened, by or before
any regulatory, administrative or governmental agency, body or authority. Each
Bank is in compliance with all applicable capital requirements. Each Bank is
well capitalized as defined in FDIC and OCC regulations, with capital ratios as
set forth in the Disclosure Package and the Final Memorandum. Except as would
not reasonably be expected to have a Material Adverse Effect, whether singly or
in the aggregate, the credit card accounts (the “Accounts”) originated by either
Bank, whether securitized by such Bank or retained as seller’s interest for such
Bank’s own account, have been created, maintained by such Bank and serviced in
compliance with applicable federal and state laws and regulations and the
standard policies and procedures of such Bank relating to the administration of
the Accounts including, but not limited to, the solicitation, credit approval,
processing, servicing, collection and other administration and management of the
Accounts, as such policies and procedures may have been modified from time to
time. The interest rates, fees and charges in connection with the Accounts
comply in all material respects with applicable federal and state laws and
regulations and, except as would not reasonably be expected to have a Material
Adverse Effect, whether singly or in the aggregate, with each agreement between
such Bank and a cardholder containing the terms and conditions of the Account.
All applications for Accounts have been conducted and evaluated and applicants
notified in a manner which is in compliance, in all material respects, with all
applicable provisions of the Equal Credit Opportunity Act and its implementing
regulations, as amended. All disclosures made in connection with the Accounts
are and have been in compliance, in all material respects, with the applicable
provisions of the Consumer Credit Protection Act and its implementing
regulations, as amended. The Company is not required to register as a bank
holding company under the Bank Holding Company Act of 1956, as amended.

 

13



--------------------------------------------------------------------------------

(tt) Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock-based compensation plans of the Company and its
subsidiaries (the “Company Stock Plans”), (i) each Stock Option designated by
the Company at the time of grant as an “incentive stock option” under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), so
qualifies, (ii) each grant of a Stock Option was duly authorized no later than
the date on which the grant of such Stock Option was by its terms to be
effective (the “Grant Date”) by all necessary corporate action, including, as
applicable, approval by the board of directors of the Company or the relevant
subsidiary of the Company (or a duly constituted and authorized committee
thereof) and any required stockholder approval by the necessary number of votes
or written consents, and the award agreement governing such grant (if any) was
duly executed and delivered by each party thereto, (iii) each such grant was
made in accordance with the terms of the Company Stock Plans, the Exchange Act
and all other applicable laws and regulatory rules or requirements, including
the rules of the New York Stock Exchange and any other exchange on which the
securities of the Company are traded, (iv) the per share exercise price of each
Stock Option was equal to or greater than the fair market value of a share of
Common Stock on the applicable Grant Date and (v) each such grant was properly
accounted for in accordance with GAAP in the consolidated financial statements
(including the related notes) of the Company and disclosed in the Company’s
filings with the Commission in accordance with the Exchange Act and all other
applicable laws. Neither the Company nor any of its subsidiaries has knowingly
granted, and there is no and has been no policy or practice of the Company or
any of its subsidiaries of granting, Stock Options prior to, or otherwise
coordinating the grant of Stock Options with, the release or other public
announcement of material information regarding the Company or its subsidiaries
or their results of operations or prospects.

(uu) Subsidiaries. The subsidiaries listed on Schedule D attached hereto are the
only significant subsidiaries of the Company as defined by Rule 1-02 of
Regulation S-X.

(vv) Lending Relationship. Except as disclosed in the Disclosure Package and the
Final Offering Memorandum, the Company (i) does not have any material lending or
other relationship with any bank or lending affiliate of any Initial Purchaser
and (ii) does not intend to use any of the proceeds from the sale of the Notes
hereunder to repay any outstanding debt owed to any affiliate of any Initial
Purchaser.

Any certificate signed by an officer of the Company and delivered to the
Representatives or to counsel for the Initial Purchasers shall be deemed to be a
representation and warranty by the Company to each Initial Purchaser as to the
matters set forth therein.

Section 2. Purchase, Sale and Delivery of the Notes

(a) The Firm Notes. The Company agrees to issue and sell to the several Initial
Purchasers the Firm Notes upon the terms herein set forth. On the basis of the
representations, warranties and agreements herein contained, and upon the terms
but subject to the conditions herein set forth, the Initial Purchasers agree,
severally and not jointly, to purchase from the Company the respective aggregate
principal amount of Firm Notes set forth opposite their names on Schedule A. The
purchase price per Firm Note to be paid by the several Initial Purchasers to the
Company shall be 97% of the aggregate principal amount thereof.

 

14



--------------------------------------------------------------------------------

(b) The Closing Date. Delivery of the Firm Notes to be purchased by the Initial
Purchasers and payment therefor shall be made at the offices of Cleary Gottlieb
Steen & Hamilton LLP, One Liberty Plaza, New York, New York 10006 (or such other
place as may be agreed to by the Company and the Representatives) at 9:00 a.m.,
New York City time, on June 2, 2009, or such other time and date not later than
1:30 p.m., New York City time, June 16, 2009 as the Representatives shall
designate by notice to the Company (the time and date of such closing are called
the “Closing Date”).

(c) The Optional Notes; any Subsequent Closing Date. In addition, on the basis
of the representations, warranties and agreements herein contained, and upon the
terms but subject to the conditions herein set forth, the Company hereby grants
an option to the several Initial Purchasers to purchase, severally and not
jointly, up to an additional $45,000,000 aggregate principal amount of Optional
Notes from the Company at the same price as the purchase price per Firm Note to
be paid by the Initial Purchasers for the Firm Notes. The option granted
hereunder may be exercised at any time and from time to time upon notice by the
Representatives to the Company, which notice may be given at any time within a
period of 13 days beginning with the date of this Agreement. Such notice shall
set forth (i) the amount (which shall be an integral multiple of $1,000 in
aggregate principal amount) of Optional Notes as to which the Initial Purchasers
are exercising the option, (ii) the names and denominations in which the
Optional Notes are to be registered and (iii) the time, date and place at which
such Optional Notes will be delivered (which time and date may be simultaneous
with, but not earlier than, the Closing Date; and in such case the term “Closing
Date” shall refer to the time and date of delivery of the Firm Notes and the
Optional Notes). Each time and date of delivery, if subsequent to the Closing
Date, is called a “Subsequent Closing Date” and shall be determined by the
Representatives and shall not be earlier than the Closing Date nor later than 3
business days after delivery of such notice of exercise. If any Optional Notes
are to be purchased, each Initial Purchaser agrees, severally and not jointly,
to purchase the aggregate principal amount of Optional Notes (subject to such
adjustments to eliminate fractional amounts as the Representatives may
determine) that bears the same proportion to the total aggregate principal
amount of Optional Notes to be purchased as the aggregate principal amount of
Firm Notes set forth on Schedule A opposite the name of such Initial Purchaser
bears to the total aggregate principal amount of Firm Notes.

(d) Payment for the Notes. Payment for the Notes shall be made at the Closing
Date (and, if applicable, at any Subsequent Closing Date) by wire transfer of
immediately available funds to the order of the Company.

It is understood that the Representatives have been authorized, for their own
account and the accounts of the several Initial Purchasers, to accept delivery
of and receipt for, and make payment of the purchase price for, the Firm Notes
and any Optional Notes the Initial Purchasers have agreed to purchase. The
Representatives, individually and not as the Representative of the Initial
Purchasers, may (but shall not be obligated to) make payment for any Notes to be
purchased by any Initial Purchaser whose funds shall not have been received by
the Representatives by the Closing Date or any Subsequent Closing Date, as the
case may be, for the account of such Initial Purchaser, but any such payment
shall not relieve such Initial Purchaser from any of its obligations under this
Agreement.

(e) Delivery of the Notes. The Company shall deliver, or cause to be delivered,
to the Representatives for the accounts of the several Initial Purchasers the
Firm Notes at the Closing Date, against the irrevocable release of a wire
transfer of immediately available funds for the amount of the purchase price
therefor. The Company shall also deliver, or cause to be delivered, to the
Representatives for the accounts of the several Initial Purchasers, the Optional
Notes the

 

15



--------------------------------------------------------------------------------

Initial Purchasers have agreed to purchase at the Closing Date or any Subsequent
Closing Date, as the case may be, against the irrevocable release of a wire
transfer of immediately available funds for the amount of the purchase price
therefor. Delivery of the Firm Notes and the Optional Notes shall be made
through the facilities of The Depository Trust Company unless the
Representatives shall otherwise instruct. Time shall be of the essence, and
delivery at the time and place specified in this Agreement is a further
condition to the obligations of the Initial Purchasers.

Section 3. Covenants of the Company

The Company covenants and agrees with each Initial Purchaser as follows:

(a) The Representatives’ Review of Proposed Amendments and Supplements. During
such period beginning on the date hereof and ending on the date of the
completion of the resale of the Notes by the Initial Purchasers (as notified by
the Initial Purchasers to the Company), prior to amending or supplementing the
Disclosure Package or the Final Offering Memorandum, the Company shall furnish
to the Representatives for review a copy of each such proposed amendment or
supplement, and the Company shall not print, use or distribute such proposed
amendment or supplement to which the Representatives reasonably objects.

(b) Amendments and Supplements to the Offering Memorandum and Other Securities
Act Matters. If, at any time prior to the completion of the resale of the Notes
by the Initial Purchasers (as notified by the Initial Purchasers to the
Company), any event or development shall occur or condition exist as a result of
which it is necessary to amend or supplement the Disclosure Package or the Final
Offering Memorandum in order that the Disclosure Package or the Final Offering
Memorandum will not include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made or then prevailing, as
the case may be, not misleading, or if in the opinion of the Representatives or
counsel for the Initial Purchasers it is otherwise necessary to amend or
supplement the Disclosure Package or the Final Offering Memorandum to comply
with law, the Company shall promptly notify the Initial Purchasers and prepare,
subject to Section 3(a) hereof, such amendment or supplement as may be necessary
to correct such untrue statement or omission.

(c) Copies of Disclosure Package and the Offering Memorandum. The Company agrees
to furnish to the Representatives, without charge, until the earlier of nine
months after the date hereof or the completion of the resale of the Notes by the
Initial Purchasers (as notified by the Initial Purchasers to the Company) as
many copies of the materials contained in the Disclosure Package and the Final
Offering Memorandum and any amendments and supplements thereto as the
Representatives may reasonably request.

(d) Blue Sky Compliance. The Company shall cooperate with the Representatives
and counsel for the Initial Purchasers, as the Initial Purchasers may reasonably
request from time to time, to qualify or register the Notes for sale under (or
obtain exemptions from the application of) the state securities or blue sky laws
or Canadian provincial securities laws or other foreign laws of those
jurisdictions designated by the Representatives, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Notes. The Company shall not be
required to qualify as a foreign corporation or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not presently qualified or where it would be subject to taxation as a foreign
corporation. The Company will advise the Representatives promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Notes for offering, sale or

 

16



--------------------------------------------------------------------------------

trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, the Company shall use its best efforts
to obtain the withdrawal thereof at the earliest possible moment.

(e) Rule 144A Information. For so long as any of the Notes are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Company shall provide to any holder of the Notes or to any prospective purchaser
of the Notes designated by any holder, upon request of such holder or
prospective purchaser, information required to be provided by Rule 144A(d)(4)
under the Securities Act if, at the time of such request, the Company is not
subject to the reporting requirements under Section 13 or 15(d) of the Exchange
Act.

(f) Compliance with Securities Law. The Company will comply with all applicable
securities and other laws, rules and regulations, including, without limitation,
the Sarbanes-Oxley Act, and use its best efforts to cause the Company’s
directors and officers, in their capacities as such, to comply with such laws,
rules and regulations, including, without limitation, the provisions of the
Sarbanes-Oxley Act.

(g) Legends. Each of the Notes will bear, to the extent applicable, the legend
contained in “Notice to Investors” in the Disclosure Package and the Final
Offering Memorandum for the time period and upon the other terms stated therein.

(h) Written Information Concerning the Offering. Without the prior written
consent of the Representatives, the Company will not give to any prospective
purchaser of the Notes or any other person not in its employ any written
information concerning the offering of the Notes other than the Disclosure
Package, the Final Offering Memorandum or any other offering materials prepared
by or with the prior consent of the Representatives.

(i) No General Solicitation. The Company will not, and will cause its
subsidiaries not to, solicit any offer to buy or offer to sell the Notes by
means of any form of general solicitation or general advertising (as those terms
are used in Regulation D under the Securities Act) or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.

(j) No Integration. The Company will not, and will cause its subsidiaries not
to, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any “security” (as defined in the Securities Act) in a transaction
that could be integrated with the sale of the Notes in a manner that would
require the registration under the Securities Act of the Notes.

(k) Information to Publishers. Any information provided by the Company to
publishers of publicly available databases about the terms of the Notes and the
Indenture shall include a statement that the Notes have not been registered
under the Securities Act and are subject to restrictions under Rule 144A under
the Securities Act.

(l) DTC. The Company will cooperate with the Representatives and use its best
efforts to permit the Notes to be eligible for clearance and settlement through
The Depository Trust Company.

(m) Rule 144 Tolling. For so long as any Notes or shares of Common Stock issued
on conversion thereof constitute “restricted securities” under Rule 144, the
Company will not, and will not permit any of its “affiliates” (as defined in
Rule 144 under the Securities Act) to, resell any Notes that have been
reacquired by any of them.

 

17



--------------------------------------------------------------------------------

(n) Use of Proceeds. The Company shall apply the net proceeds from its sale of
the Notes in the manner described under the caption “Use of Proceeds” in the
Disclosure Package and the Final Offering Memorandum.

(o) Transfer Agent. The Company shall maintain, at its expense, a registrar and
transfer agent for the Common Stock.

(p) Available Conversion Shares. The Company will reserve and keep available at
all times, free of pre-emptive rights, the full number of Conversion Shares.

(q) Conversion Price. Between the date hereof and the Closing Date, the Company
will not do or authorize any act or thing that would result in an adjustment of
the conversion price.

(r) Company to Provide Interim Financial Statements and Other Information. Prior
to the Closing Date, the Company will furnish the Initial Purchasers, as soon as
they have been prepared by or are available to the Company, a copy of any
unaudited interim financial statements of the Company for any period subsequent
to the period covered by the most recent financial statements appearing in the
Disclosure Package and the Final Offering Memorandum.

(s) Agreement Not to Offer or Sell Additional Securities. During the period
commencing on the date hereof and ending on the 60th day following the date of
the Final Offering Memorandum, the Company will not, without the prior written
consent of the Representatives (which consent may be withheld at the sole
discretion of the Representatives), directly or indirectly, sell, offer,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” or liquidate or decrease a “call equivalent position”
within the meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose
of or transfer (or enter into any transaction that is designed to, or would
reasonably be expected to, result in the disposition of), or announce the
offering of, or file any registration statement under the Securities Act in
respect of, any shares of Common Stock, options or warrants to acquire shares of
Common Stock or securities exchangeable or exercisable for or convertible into
shares of Common Stock (other than as contemplated by this Agreement with
respect to the Notes and the convertible note hedge and warrant transactions
described in the Hedge and Warrant Documentation), or publicly announce an
intention to do any of the foregoing, provided, however, that (i) the Company
may issue and sell the Notes under this Agreement, (ii) the Company may issue
the Conversion Shares upon conversion of the Notes and make any required related
filings under the Securities Act with respect to such shares and (iii) the
Company may issue shares of its Common Stock or options to purchase its Common
Stock, or Common Stock upon exercise of options, pursuant to any stock option,
stock bonus or other stock plan or arrangement described in the Disclosure
Package and the Final Offering Memorandum.

(t) Future Reports to Stockholders. The Company will make available to its
stockholders as soon as practicable after the end of each fiscal year an annual
report (including a balance sheet and statements of income, stockholders’ equity
and cash flows of the Company and its consolidated subsidiaries certified by
independent public accountants) and, as soon as practicable after the end of
each of the first three quarters of each fiscal year (beginning with the fiscal
quarter ending after the date of the Final Offering Memorandum), will make
available to its stockholders consolidated summary financial information of the
Company and its subsidiaries for such quarter in reasonable detail.

(u) Future Reports to the Representatives. During the period of five years
hereafter, the Company will furnish to the Representatives: (i) as soon as
practicable after the end of each

 

18



--------------------------------------------------------------------------------

fiscal year, copies of the Annual Report of the Company containing the balance
sheet of the Company as of the close of such fiscal year and statements of
income, stockholders’ equity and cash flows for the year then ended and the
opinion thereon of the Company’s independent public or certified public
accountants; (ii) as soon as practicable after the filing thereof, copies of
each proxy statement, Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other report filed by the Company with the
Commission, FINRA or any securities exchange; and (iii) as soon as available,
copies of any report or communication of the Company mailed generally to holders
of its capital stock.

(v) Investment Limitation. The Company shall not invest or otherwise use the
proceeds received by the Company from its sale of the Notes in such a manner as
would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.

(w) No Manipulation of Price. The Company will not take, directly or indirectly,
any action designed to cause or result in, or that has constituted or might
reasonably be expected to constitute, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any securities of the Company to
facilitate the sale or resale of the Notes.

(x) Existing Lock-Up Agreements. The Company will enforce any existing
agreements between the Company and any of its security holders that prohibit the
sale, transfer, assignment, pledge or hypothecation of any of the Company’s
securities.

(y) New Lock-Up Agreements. Each executive officer or director of the Company
has furnished to the Representatives an agreement in the form of Exhibit A
hereto and each such agreement is in full force and effect.

(z) Final Term Sheet. The Company will prepare a final term sheet, containing
solely a description of the Notes and the offering thereof, in the form approved
by you and attached as Schedule B hereto (the “Final Term Sheet”).

Section 4. Payment of Expenses

The Company agrees to pay all costs, fees and expenses incurred in connection
with the performance of its obligations hereunder and in connection with the
transactions contemplated hereby, including without limitation (i) all expenses
incident to the issuance and delivery of the Notes (including all printing and
engraving costs), (ii) all fees and expenses of the Trustee under the Indenture,
(iii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Notes to the Initial Purchasers, (iv) all fees and
expenses of the Company’s counsel, independent public or certified public
accountants and other advisors, (v) all costs and expenses incurred in
connection with the preparation, printing, shipping and distribution of the
materials contained in the Disclosure Package, including the Preliminary
Offering Memorandum, and the Final Offering Memorandum, all amendments and
supplements thereto and this Agreement, (vi) all filing fees, attorneys’ fees
and expenses incurred by the Company or the Initial Purchasers in connection
with qualifying or registering (or obtaining exemptions from the qualification
or registration of) all or any part of the Notes for offer and sale under the
state securities or blue sky laws or the provincial securities laws of Canada,
and, if requested by the Representatives, preparing and printing a “Blue Sky
Survey” or memorandum, and any supplements thereto, advising the Initial
Purchasers of such qualifications, registrations and exemptions, (vii) the
expenses of the Company and the Initial Purchasers in connection with the
marketing and offering of the Notes, including all reasonable transportation and
other reasonable

 

19



--------------------------------------------------------------------------------

expenses incurred in connection with presentations to prospective purchasers of
the Notes, except that the Company and the Initial Purchasers will each pay 50%
of the cost of privately chartered airplanes used for such purposes, (viii) the
fees and expenses associated with listing the Conversion Shares on the New York
Stock Exchange and (ix) all expenses and fees in connection with admitting the
Notes for trading in the PORTAL Market. Except as provided in this Section 4,
Section 7, Section 10 and Section 11 hereof, the Initial Purchasers shall pay
their own expenses, including the fees and disbursements of their counsel.

Section 5. Conditions of the Obligations of the Initial Purchasers

The obligations of the several Initial Purchasers to purchase and pay for the
Notes as provided herein on the Closing Date and, with respect to the Optional
Notes, any Subsequent Closing Date, shall be subject to the accuracy of the
representations and warranties on the part of the Company set forth in Section 1
hereof as of the date hereof and as of the Closing Date as though then made and,
with respect to the Optional Notes, as of any Subsequent Closing Date as though
then made, to the accuracy of the statements of the Company made in any
certificates pursuant to the provisions hereof, to the timely performance by the
Company of its covenants and other obligations hereunder, and to each of the
following additional conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Representatives shall
have received from Deloitte & Touche LLP, independent public accountants for the
Company, a letter dated the date hereof addressed to the Initial Purchasers in
form and substance satisfactory to the Representatives, containing statements
and information of the type ordinarily included in accountants’ “comfort
letters” to Initial Purchasers, delivered according to Statement of Auditing
Standards No. 72 (or any successor bulletin), with respect to the audited and
unaudited financial statements and certain financial information contained or
incorporated by reference in the Preliminary Offering Memorandum and the Final
Offering Memorandum.

(b) No Material Adverse Change or Rating Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date and, with respect
to the Optional Notes, any Subsequent Closing Date:

(i) in the judgment of the Representatives there shall not have occurred any
Material Adverse Change;

(ii) there shall not have been any change or decrease specified in the letter or
letters referred to in paragraph (a) of this Section 5 which is, in the sole
judgment of the Representatives, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the Notes
as contemplated by the Disclosure Package and the Final Offering Memorandum; and

(iii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act.

(c) Opinion of Counsel for the Company. On each of the Closing Date and any
Subsequent Closing Date, the Representatives shall have received the favorable
opinion of Akin Gump Strauss Hauer & Feld LLP, counsel for the Company, dated as
of such Closing Date or

 

20



--------------------------------------------------------------------------------

Subsequent Closing Date, the form of which is attached as Exhibit B-1. On each
of the Closing Date and any Subsequent Closing Date, the Representatives shall
have received the favorable opinion of Davis Polk & Wardwell, counsel for the
Company, dated as of such Closing Date or Subsequent Closing Date, the form of
which is attached as Exhibit B-2. On each of the Closing Date and any Subsequent
Closing Date, the Representatives shall have received the favorable opinion of
Cassells Brock & Blackwell LLP, the Company’s Canadian counsel with regard to
LoyaltyOne, Inc. and matters relating to certain agreements governed by Canadian
law, Stewart McKelvey LLP, the Company’s Nova Scotia counsel with regard to LMGC
Holdings I, ULC and LMGC Holdings II, ULC, Hugh Hayden, Vice President and
Associate General Counsel of Alliance Data Systems Corporation, with regard to
World Financial Network National Bank and the matters set forth in Exhibit B-3
and Mayer Brown LLP, the Company’s special counsel with regard to matters
relating to certain securitization agreements, each of which shall be in form
and substance reasonably satisfactory to the Initial Purchasers.

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date and any
Subsequent Closing Date, the Representatives shall have received the favorable
opinion of Cleary Gottlieb Steen & Hamilton LLP, counsel for the Initial
Purchasers, dated as of such Closing Date or Subsequent Closing Date, in form
and substance satisfactory to, and addressed to, the Representatives, with
respect to the issuance and sale of the Notes, the Disclosure Package, the
Preliminary Offering Memorandum, the Final Offering Memorandum and other related
matters as the Representatives may reasonably require, and the Company shall
have furnished to such counsel such documents as they reasonably request for the
purpose of enabling them to pass upon such matters.

(e) Officers’ Certificate. On the Closing Date and any Subsequent Closing Date,
as the case may be, Representatives shall have received a written certificate
executed by the Chairman of the Board, Chief Executive Officer or President of
the Company and the Chief Financial Officer or Chief Accounting Officer of the
Company, dated as of such Closing Date or Subsequent Closing Date, as the case
may be, to the effect that the signers of such certificate have carefully
examined the Disclosure Package, including the Preliminary Offering Memorandum,
and the Final Offering Memorandum, any amendments or supplements thereto and
this Agreement, to the effect set forth in subsection (b)(iii) of this
Section 5, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to such
Closing Date or Subsequent Closing Date, as the case may be, there has not
occurred any Material Adverse Change;

(ii) the representations and warranties of the Company set forth in Section 1 of
this Agreement are true and correct on and as of such Closing Date or Subsequent
Closing Date, as the case may be, with the same force and effect as though
expressly made on and as of such Closing Date or such Subsequent Closing Date;

(iii) no “Default” as that term is used in any of the Existing Debt Agreements
exists on such date and the actual and pro forma data concerning compliance by
the Company under the financial covenant ratios contained in the Existing Debt
Agreements that is attached to such certificate is true, correct and complete;

(iv) the Company has complied with all the agreements hereunder and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to such Closing Date or Subsequent Closing Date, as the case may be.

 

21



--------------------------------------------------------------------------------

(f) Bring-down Comfort Letter. On the Closing Date and any Subsequent Closing
Date, the Representatives shall have received from Deloitte & Touche LLP,
independent public accountants for the Company, a letter dated such date, in
form and substance satisfactory to the Representatives, to the effect that they
reaffirm the statements made in the letter furnished by them pursuant to
subsection (a) of this Section 5, except that the specified date referred to
therein for the carrying out of procedures shall be no more than three business
days prior to such Closing Date or Subsequent Closing Date.

(g) PORTAL Designation. The Notes shall have been designated PORTAL-eligible
securities in accordance with the rules and regulations of the NASDAQ OMX Group,
Inc.

(h) The Company shall have caused the Conversion Shares to be approved for
listing, subject to notice of issuance, on the New York Stock Exchange, and
satisfactory evidence of such actions have been provided to the Representatives.

(i) Additional Documents. On or before each of the Closing Date and any
Subsequent Closing Date, the Representatives and counsel for the Initial
Purchasers shall have received such information, documents and opinions as they
may reasonably require for the purposes of enabling them to pass upon the
issuance and sale of the Notes as contemplated herein, or in order to evidence
the accuracy of any of the representations and warranties, or the satisfaction
of any of the conditions or agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date and, with respect to the Optional Notes, at any time prior to the
applicable Subsequent Closing Date, which termination shall be without liability
on the part of any party to any other party, except that Section 4, Section 7,
Section 8, Section 9 and Section 14 shall at all times be effective and shall
survive such termination.

Section 6. Representations, Warranties and Agreements of Initial Purchasers

Each of the Initial Purchasers represents and warrants that it is a “qualified
institutional buyer,” as defined in Rule 144A under the Securities Act. Each
Initial Purchaser agrees with the Company that:

(a) it has not offered or sold, and will not offer or sell, any Notes as part of
their distribution at any time except to those it reasonably believes to be
“qualified institutional buyers” (as defined in Rule 144A under the Securities
Act).

(b) neither it nor any person acting on its behalf has made or will make offers
or sales of the Notes by means of any form of general solicitation or general
advertising (within the meaning of Regulation D) in the United States;

(c) in connection with each sale pursuant to Section 6(a), it has taken or will
take reasonable steps to ensure that the purchaser of such Notes is aware that
such sale is being made in reliance on Rule 144A under the Securities Act;

(d) any information provided by the Initial Purchasers to publishers of publicly
available databases about the terms of the Notes and the Indenture shall include
a statement that the Notes have not been registered under the Securities Act and
are subject to restrictions under Rule 144A under the Securities Act; and

 

22



--------------------------------------------------------------------------------

(e) it acknowledges that additional restrictions on the offer and sale of the
Notes and the Common Stock issuable upon conversion thereof are described in the
Disclosure Package and the Final Offering Memorandum.

Section 7. Reimbursement of Initial Purchasers’ Expenses

If this Agreement is terminated pursuant to Section 5, Section 10 or Section 11,
or if the sale to the Initial Purchasers of the Notes on the Closing Date or any
Subsequent Closing Date is not consummated because of any refusal, inability or
failure on the part of the Company to perform any agreement herein or to comply
with any provision hereof, the Company agrees to reimburse the Representatives
and the other Initial Purchasers (or such Initial Purchasers as have terminated
this Agreement with respect to themselves), severally, upon demand for all
out-of-pocket expenses that shall have been reasonably incurred by the
Representatives and the Initial Purchasers in connection with the proposed
purchase and the offering and sale of the Notes, including but not limited to
fees and disbursements of counsel, printing expenses, travel expenses, postage,
facsimile and telephone charges.

Section 8. Indemnification

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its directors, officers, employees and
agents, and each person, if any, who controls any Initial Purchaser within the
meaning of the Securities Act or the Exchange Act against any loss, claim,
damage, liability or expense, as incurred, to which such Initial Purchaser,
director, officer, employee, agent or controlling person may become subject,
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Final Offering Memorandum, the Final Term
Sheet, any Issuer Written Information or any other written information used by
or on behalf of the Company in connection with the offer or sale of the Notes
(or any amendment or supplement to the foregoing), or the omission or alleged
omission therefrom of a material fact, in each case, necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and to reimburse each Initial Purchaser, its officers,
directors, employees, agents and each such controlling person for any and all
expenses (including the fees and disbursements of counsel chosen by the
Representatives) as such expenses are reasonably incurred by such Initial
Purchaser, or its officers, directors, employees, agents or such controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the foregoing indemnity agreement shall not apply to any loss,
claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission based upon and in conformity with written
information furnished to the Company by any Initial Purchaser through the
Representatives expressly for use in the Preliminary Offering Memorandum, the
Final Offering Memorandum, the Final Term Sheet, any Issuer Written Information
or any other written information used by or on behalf of the Company in
connection with the offer or sale of the Notes (or any amendment or supplement
thereto), it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in Section 8(b) hereof. The indemnity agreement set forth in this Section 8(a)
shall be in addition to any liabilities that the Company may otherwise have.

(b) Indemnification of the Company, its Directors and Officers. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, each of its

 

23



--------------------------------------------------------------------------------

directors, each of its officers and each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act, against
any loss, claim, damage, liability or expense, as incurred, to which the
Company, or any such director, officer or controlling person may become subject,
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Final Offering Memorandum, the Final Term Sheet, any
Issuer Written Information or any other written information used by or on behalf
of the Company in connection with the offer or sale of the Notes (or any
amendment or supplement thereto), or arises out of or is based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, and only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Final Offering Memorandum, the Final Term Sheet, any Issuer
Written Information or any other written information used by or on behalf of the
Company in connection with the offer or sale of the Notes (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company by the Representatives expressly for use therein; and
to reimburse the Company, or any such director, officer or controlling person
for any legal and other expense reasonably incurred by the Company, or any such
director, officer or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. The Company hereby acknowledges that the only
information that the Initial Purchasers have furnished to the Company expressly
for use in the Preliminary Offering Memorandum, the Final Offering Memorandum,
the Final Term Sheet, any Issuer Written Information or any other written
information used by or on behalf of the Company in connection with the offer or
sale of the Notes (or any amendment or supplement thereto) are the statements
set forth in Schedule C. The indemnity agreement set forth in this Section 8(b)
shall be in addition to any liabilities that each Initial Purchaser may
otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the failure to so notify the
indemnifying party (i) will not relieve it from liability under paragraph
(a) or (b) above unless and to the extent it did not otherwise learn of such
action and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in, and, to the extent that it shall
elect, jointly with all other indemnifying parties similarly notified, by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, to assume the defense thereof with
counsel satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the

 

24



--------------------------------------------------------------------------------

defense of such action on behalf of such indemnified party or parties. Upon
receipt of notice from the indemnifying party to such indemnified party of such
indemnifying party’s election so to assume the defense of such action and
approval by the indemnified party of counsel, the indemnifying party will not be
liable to such indemnified party under this Section 8 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof unless (i) the indemnified party shall have employed separate
counsel in accordance with the proviso to the preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel (other than local counsel),
reasonably approved by the indemnifying party (or by the Representatives in the
case of Section 8(b)), representing the indemnified parties who are parties to
such action) or (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
shall not be withheld unreasonably, but if settled with such consent or if there
is a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Section 8(c) hereof, the indemnifying party agrees
that it shall be liable for any settlement of any proceeding effected without
its written consent if (i) such settlement is entered into more than 30 days
after receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (x) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (y) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

Section 9. Contribution

If the indemnification provided for in Section 8 is for any reason unavailable
to or otherwise insufficient to hold harmless an indemnified party in respect of
any losses, claims, damages, liabilities or expenses referred to therein, then
each indemnifying party shall contribute to the aggregate amount paid or payable
by such indemnified party, as incurred, as a result of any losses, claims,
damages, liabilities or expenses referred to therein (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company, on the
one hand, and the Initial Purchasers, on the other hand, from the offering of
the Notes pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company, on the one hand, and the
Initial Purchasers, on the other hand, in connection with the untrue statements
or omissions or alleged untrue statements or alleged omissions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on

 

25



--------------------------------------------------------------------------------

the one hand, and the Initial Purchasers, on the other hand, in connection with
the offering of the Notes pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Notes pursuant to this Agreement (before deducting expenses) received by the
Company, and the total purchase discount received by the Initial Purchasers bear
to the aggregate initial offering price of the Notes. The relative fault of the
Company, on the one hand, and the Initial Purchasers, on the other hand, shall
be determined by reference to, among other things, whether any such untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company, on the one
hand, or the Initial Purchasers, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the purchase discount or
commission received by such Initial Purchaser in connection with the Notes
purchased by it hereunder. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute pursuant to
this Section 9 are several, and not joint, in proportion to their respective
purchasing commitments as set forth opposite their names in Schedule A. For
purposes of this Section 9, each director, officer, employee and agent of an
Initial Purchaser and each person, if any, who controls an Initial Purchaser
within the meaning of the Securities Act and the Exchange Act shall have the
same rights to contribution as such Initial Purchaser, and each director of the
Company, each officer of the Company, and each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act shall have
the same rights to contribution as the Company.

Section 10. Default of One or More of the Several Initial Purchasers

If, on the Closing Date or a Subsequent Closing Date, as the case may be, any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Notes that it or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Notes which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase does not exceed 10%
of the aggregate principal amount of the Notes to be purchased on such date, the
other Initial Purchasers shall be obligated, severally, in the proportions that
the aggregate principal amount of Firm Notes set forth opposite their respective
names on Schedule A bears to the aggregate principal amount of Firm Notes set
forth opposite the names of all such non-defaulting Initial Purchasers, or in
such other proportions as may be specified by the Representatives with the
consent of the non-defaulting Initial Purchasers, to purchase the Notes which
such defaulting Initial Purchaser or Initial Purchasers agreed but failed or
refused to purchase on such date. If, on the Closing Date or a Subsequent
Closing Date, as the case may be, any one or more of the Initial Purchasers
shall fail or refuse to purchase Notes and the aggregate

 

26



--------------------------------------------------------------------------------

principal amount of Notes with respect to which such default occurs exceeds 10%
of the aggregate principal amount of Notes to be purchased on such date, and
arrangements satisfactory to the Representatives and the Company for the
purchase of such Notes are not made within 48 hours after such default, this
Agreement shall terminate without liability of any party (other than a
defaulting Initial Purchaser) to any other party except that the provisions of
Section 4, Section 7, Section 8 and Section 9 shall at all times be effective
and shall survive such termination. In any such case either the Representatives
or the Company shall have the right to postpone the Closing Date or a Subsequent
Closing Date, as the case may be, but in no event for longer than seven days in
order that the required changes, if any, to the Final Offering Memorandum or any
other documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 10. Any action taken under this Section 10 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

Section 11. Termination of this Agreement

Prior to the Closing Date and, with respect to the Optional Notes, any
Subsequent Closing Date, this Agreement may be terminated by the Representatives
by notice given to the Company if at any time (i) trading or quotation in any of
the Company’s securities shall have been suspended or limited by the Commission
or by the New York Stock Exchange, or trading in securities generally on the New
York Stock Exchange shall have been suspended or limited, or minimum or maximum
prices shall have been generally established by the Commission or FINRA or on
either such stock exchange; (ii) a general banking moratorium shall have been
declared by federal or New York authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States has occurred; or (iii) there shall have occurred any outbreak or
escalation of national or international hostilities or declaration of a national
emergency or war by the United States or any crisis or calamity, or any change
in the United States or international financial markets, or any substantial
change or development involving a prospective substantial change in United
States’ or international political, financial or economic conditions, as in the
judgment of the Representatives is material and adverse and makes it
impracticable or inadvisable to market the Notes in the manner and on the terms
described in the Disclosure Package and the Final Offering Memorandum or to
enforce contracts for the sale of securities. Any termination pursuant to this
Section 11 shall be without liability on the part of (a) the Company to any
Initial Purchaser, except that the Company shall be obligated to reimburse the
expenses of the Representatives and the Initial Purchasers pursuant to
Sections 4 and 7 hereof or (b) any Initial Purchaser to the Company.

Section 12. No Advisory or Fiduciary Responsibility

The Company acknowledges and agrees that: (i) the purchase and sale of the Notes
pursuant to this Agreement, including the determination of the offering price of
the Notes and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the several
Initial Purchasers, on the other hand, and the Company is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary of the Company or its affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory, agency or fiduciary
responsibility in

 

27



--------------------------------------------------------------------------------

favor of the Company with respect to any of the transactions contemplated hereby
or the process leading thereto (irrespective of whether such Initial Purchaser
has advised or is currently advising the Company on other matters) and no
Initial Purchaser has any obligation to the Company with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement; (iv) the several Initial Purchasers and their respective affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Company and that the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship, although it is understood that this acknowledgement
is without prejudice to the obligations of the several Initial Purchasers to
perform the terms of this Agreement applicable to them; and (v) the Initial
Purchasers have not provided any legal, accounting, regulatory or tax advice
with respect to the offering contemplated hereby and the Company has consulted
its own legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the several Initial Purchasers, or any
of them, with respect to the subject matter hereof. The Company hereby waives
and releases, to the fullest extent permitted by law, any claims that the
Company may have against the several Initial Purchasers with respect to any
breach or alleged breach of agency or fiduciary duty.

Section 13. Research Analyst Independence

The Company acknowledges that the Initial Purchasers’ research analysts and
research departments are required to be independent from their respective
investment banking divisions and are subject to certain regulations and internal
policies, and that such Initial Purchasers’ research analysts may hold views and
make statements or investment recommendations and/or publish research reports
with respect to the Company and/or the offering that differ from the views of
their respective investment banking divisions. The Company hereby waives and
releases, to the fullest extent permitted by law, any claims that the Company
may have against the Initial Purchasers with respect to any conflict of interest
that may arise from the fact that the views expressed by their independent
research analysts and research departments may be different from or inconsistent
with the views or advice communicated to the Company by such Initial Purchasers’
investment banking divisions. The Company acknowledges that each of the Initial
Purchasers is a full service securities firm and as such from time to time,
subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short positions in debt
or equity securities of the companies that may be the subject of the
transactions contemplated by this Agreement.

Section 14. Representations and Indemnities to Survive Delivery

The respective indemnities, agreements, representations, warranties and other
statements of the Company, of its officers and of the several Initial Purchasers
set forth in or made pursuant to this Agreement (i) will remain operative and in
full force and effect, regardless of any (A) investigation, or statement as to
the results thereof, made by or on behalf of any Initial Purchaser, the officers
or employees of any Initial Purchaser, or any person controlling the Initial
Purchaser, the Company, the officers or employees of the Company or any person
controlling the Company, as the case may be or (B) acceptance of the Notes and
payment for them hereunder and (ii) will survive delivery of and payment for the
Notes sold hereunder and any termination of this Agreement.

 

28



--------------------------------------------------------------------------------

Section 15. Notices

All communications hereunder shall be in writing and shall be mailed, hand
delivered or telecopied and confirmed to the parties hereto as follows:

If to the Representatives:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

Facsimile: (646) 855-3073

Attention: Syndicate Department

with a copy to:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

Facsimile: (212) 230-8730

Attention: ECM Legal

and

J.P. Morgan Securities Inc.

383 Madison Avenue, 4th Floor

New York, New York 10179

Facsimile: (212) 622-8358

Attention: Equity Syndicate Desk

and

Barclays Capital Inc.

745 7th Avenue

New York, New York 10019

Attn: Syndicate Registration

Fax: 646-834-8133

with a copy to:

Office of the General Counsel

Barclays Capital Inc.

745 7th Avenue

New York, New York 10019

Fax: 212-520-0421

 

29



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Facsimile: (212) 225-3999

Attention: Leslie N. Silverman, Esq.

If to the Company:

Alliance Data Systems Corporation

17655 Waterview Parkway

Dallas, Texas 75252

Facsimile: 972-348-5162

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Akin, Gump, Strauss, Hauer and Feld, L.L.P.

1700 Pacific Avenue, Suite 4100

Dallas, Texas 75201

Facsimile: 214-969-4343

Attention: Joseph L. Motes III, Esq.

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

Section 16. Successors and Assigns

This Agreement will inure to the benefit of and be binding upon the parties
hereto, including any substitute Initial Purchasers pursuant to Section 10
hereof, and to the benefit of (i) the Company, its directors and any person who
controls the Company within the meaning of the Securities Act or the Exchange
Act, (ii) the Initial Purchasers, the officers, directors, employees and agents
of the Initial Purchasers and each person, if any, who controls any Initial
Purchaser within the meaning of the Securities Act or the Exchange Act and
(iii) the respective successors and assigns of any of the above, all as and to
the extent provided in this Agreement, and no other person shall acquire or have
any right under or by virtue of this Agreement. The term “successors and
assigns” shall not include a purchaser of any of the Notes from any of the
several Initial Purchasers merely because of such purchase.

Section 17. Partial Unenforceability

The invalidity or unenforceability of any Section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such changes (and only such changes) as are
necessary to make it valid and enforceable.

 

30



--------------------------------------------------------------------------------

Section 18. Governing Law Provisions

(a) Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York, Borough of Manhattan or the
courts of the State of New York in each case located in the City and County of
New York, Borough of Manhattan (collectively, the “Specified Courts”), and each
party irrevocably submits to the exclusive jurisdiction (except for proceedings
instituted in regard to the enforcement of a judgment of any such court, as to
which such jurisdiction is non-exclusive) of such courts in any such suit,
action or proceeding. Service of any process, summons, notice or document by
mail to such party’s address set forth above shall be effective service of
process for any suit, action or other proceeding brought in any such court. The
parties irrevocably and unconditionally waive any objection to the laying of
venue of any suit, action or other proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum.

Section 19. General Provisions

This Agreement constitutes the entire agreement of the parties to this Agreement
and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit. The Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 8 and the contribution provisions of Section 9, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 8 and 9 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Disclosure Package and the Final Offering Memorandum.

[The remainder of this page has been intentionally left blank.]

 

31



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, ALLIANCE DATA SYSTEMS CORPORATION By:  

/s/ Edward J. Heffernan

Name:  

Edward J. Heffernan

Title:  

President and Chief Executive Officer

The foregoing Purchase Agreement is hereby confirmed and accepted by the
Representatives as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By:  

/s/ Pete Chapman

Name:  

Pete Chapman

Title:  

Managing Director, Equity Capital Markets

J.P. MORGAN SECURITIES INC. By:  

/s/ Michael O’Donovan

Name:  

Michael O’Donovan

Title:  

Managing Director

BARCLAYS CAPITAL INC. By:  

/s/ Tommaso Zanosini

Name:  

Tommaso Zanosini

Title:  

Managing Director

Acting as Representatives of the

several Initial Purchasers named in

the attached Schedule A.

Signature Page to Purchase Agreement